Case 8:20-cv-03093-MSS-AEP Document 70 Filed 03/08/21 Page 1 of 6 PageID 1111




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           (TAMPA DIVISION)



BLAKE WARNER,

      Plaintiff,

v.                                           CASE NO.: 8:20-CV-03093-MSS-AEP

CORSON REALTY GROUP, INC.
d/b/a BAY RIDGE PROPERTY
MANAGEMENT; MALLORY SQUARE
CONDOMINIUM ASSOCIATION OF
TAMPA, INC., and ANTONIO
RUGGIERI

      Defendants.

______________________________________________/

                         PRELIMINARY INJUNCTION

      THIS CAUSE came before the Court for consideration of the Motion for

Preliminary Injunction and supporting Memorandum filed by Plaintiff Blake Warner

(“Warner”), (Dkts. 11, 12), and the responses in opposition filed by Defendants

Corson Realty Group, Inc. d/b/a Bay Ridge Property Management (“Corson”) and

Mallory Square Condominium Association of Tampa, Inc. (“Mallory”), (Dkt. 35),

and Defendant Antonio Ruggieri (“Ruggieri”). (Dkt. 43) On February 18, 2021, the

Court held a hearing on Plaintiffs’ Motion for Preliminary Injunction. Also pending

before the Court and considered during the hearing were Plaintiff’s Motion in Limine,

(Dkt. 55), Plaintiff’s Motion for Leave to File Reply to Defendant’s Response in



                                         1
Case 8:20-cv-03093-MSS-AEP Document 70 Filed 03/08/21 Page 2 of 6 PageID 1112




Opposition to Plaintiff’s Motion in Limine, (Dkt. 60), Defendants’ Motion for Leave

to Admit Redacted Evidence, (Dkt. 62), Plaintiff’s Motion to Strike Defendant’s

Motion for Leave to Admit Redacted Evidence, (Dkt. 64); Plaintiff’s Motion for Leave

to File Supplemental Witness List, (Dkt. 65), and Plaintiff’s [Second] Motion for

Leave to File Supplemental Witness List. (Dkt. 66) Upon consideration of the written

submissions and exhibits of the Parties and their oral arguments, and for the reasons

announced on the record at the hearing, the Court makes the following findings:

     1. This Court has jurisdiction over the subject matter of this case, and the Parties

        and venue in this district is proper as Defendants are all located in or have

        transacted business within the Middle District of Florida.

     2. Although the Defendants have not admitted to liability as to the causes of

        action in the Complaint, the Court finds based on the record before it that

        Warner has met his burden for the issuance of a preliminary injunction

        pursuant to the Federal Rules of Civil Procedure, as follows:

           a. Plaintiff has established a likelihood of success on the merits of his

               federal and state Fair Housing Act retaliation claims asserted under 42

               U.S.C. § 3617 and Fla. Stat § 760.37. Specifically, Plaintiff has

               demonstrated a substantial likelihood that:

                   i. Warner was engaged in protected activity when he sent

                      numerous emails to Defendants complaining that they were

                      violating his rights under the Fair Housing Act by discriminating

                      against him based on his race, disability, and familial status.


                                           2
Case 8:20-cv-03093-MSS-AEP Document 70 Filed 03/08/21 Page 3 of 6 PageID 1113




                ii. Defendants Mallory and Corson took adverse action against

                   Plaintiff by directly causing or attempting to cause a denial of

                   Plaintiff’s lease renewal through their communications with

                   Ruggieri and by attempting to block Plaintiff from leasing

                   another unit in the complex. Ruggieri has conceded that he

                   would have renewed the lease with Warner absent Defendants

                   Mallory and Corson’s interference.

               iii. Defendants Mallory and Corson took adverse action in

                   retaliation for Plaintiff’s having engaged in protected activity.

                   Specifically, there is a close temporal proximity between

                   Warner’s numerous complaints and Defendants’ interference

                   with his lease renewal. The asserted legitimate reason for

                   Defendants’ interference—that Warner was stalking or harassing

                   female residents in the building—appears to be entirely

                   pretextual on this record. Warner presented evidence that the

                   allegations of stalking and harassment are baseless and suspect

                   in light of the close personal relationship between the President

                   of Mallory and each of the complainants, and Defendants

                   concede that they made no efforts whatsoever to investigate the

                   veracity of the allegations. Moreover, the admittedly informal

                   and secretive process by which the decision to interfere with

                   Warner’s lease renewal was made by Corson and Mallory further


                                        3
Case 8:20-cv-03093-MSS-AEP Document 70 Filed 03/08/21 Page 4 of 6 PageID 1114




                    suggests that Defendants’ proffered reasons are pretextual.

                    Additionally, the President of Mallory admitted that he believed,

                    oddly, that it is legal to retaliate against an individual who is

                    engaged in protected activity under the Fair Housing Act.

          b. Plaintiff has demonstrated that he will suffer irreparable harm should

             the Court not enjoin Defendants from engaging in this conduct for the

             pendency of this litigation through the loss of his home and the threat

             of eviction. Defendants Mallory and Corson have conceded that their

             conduct is ongoing, and that they would attempt to pursue eviction

             should Ruggieri renew the lease with Warner. In any event, there is a

             rebuttable presumption of irreparable injury raised by a showing of a

             substantial likelihood that illegal housing discrimination has occurred.

             Gresham v. Windrush Partners, Ltd., 730 F.2d 1417, 1423–24 (11th

             Cir. 1984). Defendants did not rebut the presumption.

          c. The injury to Warner that will follow if injunctive relief is not granted

             and Defendants continue to interfere with Warner’s housing rights

             outweighs any harm Defendants might suffer if it is granted.

          d. Granting preliminary injunctive relief in this case will serve the public

             interest. Because of the strong national policy against housing

             discrimination and retaliation, enjoining Defendants from interfering

             with Warner and Ruggieri’s right to contract during the pendency of

             this litigation would not be adverse to the public interest.


                                         4
Case 8:20-cv-03093-MSS-AEP Document 70 Filed 03/08/21 Page 5 of 6 PageID 1115




     3. Based on the unique facts of this case, the Court concludes that no security is

        required under Federal Rule of Civil Procedure 65.


      IT IS THEREFORE ORDERED as follows:

     1. Plaintiff’s Motion for Preliminary Injunction, (Dkt. 11), is GRANTED as

        stated herein. Defendants Mallory and Corson, and anyone acting on their

        behalf, are immediately enjoined from directly or indirectly interfering with any

        lease renewal between Warner and Ruggieri or otherwise interfering with

        Warner’s continued occupation of his unit of until final determination of the

        present action, unless this injunction is dissolved or modified by order of this

        Court.

     2. Plaintiff’s Motion in Limine, (Dkt. 55), is DENIED.

     3. Plaintiff’s Motion for Leave to File Reply to Defendant’s Response in

        Opposition to Plaintiff’s Motion in Limine, (Dkt. 60), is DENIED.

     4. Defendants’ Motion for Leave to Admit Redacted Evidence, (Dkt. 62), is

        DENIED AS MOOT, in light of Defendants’ having provided Plaintiff with

        the unredacted evidence.

     5. Plaintiff’s Motion to Strike Defendant’s Motion for Leave to Admit Redacted

        Evidence, (Dkt. 64), is DENIED.

     6. Plaintiff’s Motion for Leave to File Supplemental Witness List, (Dkt. 65), is

        DENIED.




                                           5
Case 8:20-cv-03093-MSS-AEP Document 70 Filed 03/08/21 Page 6 of 6 PageID 1116




     7. Plaintiff’s [Second] Motion for Leave to File Supplemental Witness List, (Dkt.

        66), is DENIED.

       DONE and ORDERED in Tampa, Florida, on this 8th day of March, 2021.




Copies Furnished to:
Counsel of Record
Any Unrepresented Parties




                                          6
